Citation Nr: 0519084	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  04-19 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to headaches secondary to a 
head injury.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active military service from August 1971 to 
August 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which denied entitlement to service connection for 
diabetes mellitus and declined to reopen the claim of 
entitlement to service connection for residuals of a head 
injury.

The veteran testified before the undersigned Acting Veterans 
Law Judge at the RO in August 2004.  A transcript of that 
hearing has been associated with the record.

During his August 2004 hearing, the veteran raised a claim of 
entitlement to service connection for tingling and cramping 
of the extremities.  As that claim has not been developed for 
appellate review, it is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development with respect to the veteran's claim have been 
completed.  

2.  The competent medical evidence of record does not 
demonstrate that the veteran has a current diagnosis of 
diabetes mellitus.

3.  In a rating decision dated in February 1994, the RO 
determined that new and material evidence to reopen the 
veteran's claim of entitlement to service connection for 
headaches had not been submitted.

4.  Evidence received since the RO's February 1994 decision 
includes evidence which is cumulative or redundant of 
evidence previously of record, does not relate to an 
unestablished fact necessary to substantiate the claim, and 
is not of sufficient probative value to raise a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred during active duty and 
the incurrence of diabetes mellitus during such service may 
not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  New and material evidence has not been presented to 
reopen the claim of service connection for headaches.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, the AOJ 
did not err in not providing such notice specifically 
complying with section 5103(a), § 3.159 because an initial 
AOJ adjudication had already occurred.  

The veteran submitted his claim in May 2002.  In a letter 
issued in September 2002, the RO contacted the veteran by 
letter and described what the elements of service connection 
were as well as what material would constitute "new and 
material evidence."  It also informed the veteran of the 
VCAA and the assistance that would be rendered by VA in the 
development of his claims.  The letter specifically asked for 
additional supporting evidence.  In June 2003, the RO denied 
service connection for diabetes, and denied the application 
to reopen a claim of service connection for headaches.  The 
veteran was issued other duty to assist letters in January 
and October 2003.

Moreover, a May 2004 Statement of the Case provided the 
veteran with the law and regulations pertaining to VCAA, his 
claim of service connection for diabetes, and his application 
to reopen the claim of service connection for headaches.

For the reasons enumerated above, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran.  As such, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  

In addition, VA has attempted to obtain treatment records at 
VA and private facilities identified by the veteran.  Neither 
the veteran nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

Service Connection for Diabetes Mellitus

Factual Background

The veteran's service medical records are completely negative 
for any diagnosis, complaint or abnormal finding pertaining 
to low blood sugar or diabetes.  Urinalysis upon separation 
examination was negative for albumin and sugar.

Treatment records from the San Francisco VA Medical Center 
(VAMC) for the period from September 1977 to December 1979 do 
not indicate that the veteran was diagnosed with diabetes 
mellitus or low blood sugar.

Treatment records from San Francisco General Hospital for the 
period from June 1978 to March 1990 do not indicate a 
diagnosis of diabetes mellitus, nor do they reflect any 
report by the veteran that he suffered from that disease.  

In a May 1986 private medical record, the veteran complained 
of mild diabetes.  The diagnosis was that the veteran was 
complaining of severe muscle cramping with use; a physical 
examination was not elicited.  A diagnosis of diabetes was 
not made. 

The veteran submitted the instant claim in May 2002, 
indicating that he had type II diabetes.  

In October 2002, the RO requested information from the 
National Personnel Records Center (NPRC) regarding the 
veteran's service.  The NPRC responded that there was no 
evidence that the veteran had served in Vietnam.

In February 2003 the San Francisco VAMC indicated that it had 
no records pertaining to the veteran for the period from 1982 
to 1988, as had been claimed by the veteran.

The Seattle VAMC also denied having records pertaining to the 
veteran for the period from 1990 to 1991, as had been claimed 
by the veteran.

Records from the Salem VAMC for January 2002 and January 2003 
show no indication of diabetes mellitus.

The veteran was scheduled for a VA general medical 
examination in January 2004 pursuant to a pension claim, but 
failed to report for that examination.  

In a February 2004 statement, the veteran claimed that he had 
been exposed to Agent Orange while handling containers of it 
during his military service.

At his August 2004 hearing before the undersigned, the 
veteran testified that he had suffered from nausea and 
blackouts in the 1970s, and that he had been told that he had 
low blood sugar during his military service.  He stated that 
he currently had symptoms of low blood sugar, but that he had 
not been given a diagnosis of diabetes.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Certain conditions, such as diabetes 
mellitus, will be presumed to have been incurred in service 
if manifested to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, diabetes mellitus (Type II) 
shall be service-connected if the requirements of 38 U.S.C.A. 
§ 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  
38 C.F.R. § 3.309(e).  Type 2 diabetes must become manifested 
to a degree of 10 percent or more at any time after service.  
38 C.F.R. § 3.307(a)(6)(ii). 

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

On review of the evidence of record, the Board concludes that 
service connection is not warranted for diabetes mellitus.  
In this regard, the Board observes that the medical evidence 
of record does not demonstrate that the veteran has a current 
diagnosis of diabetes mellitus.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  There is no indication in the medical 
evidence that the veteran has been treated for low blood 
sugar, as he has claimed.  During his August 2004 hearing, he 
stated that he had not been given a diagnosis of diabetes 
mellitus, but had merely been told to watch his sugar.  

The Board has also considered the veteran's statements that 
he has diabetes mellitus, in part, which is related to Agent 
Orange exposure.  While the veteran may sincerely believe 
that he has this disease and that it was incurred in service, 
as a layperson, he is not qualified to render a medical 
diagnosis or an opinion concerning medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  It is 
also noted that exposure to Agent Orange may not be presumed 
as he did not serve in Vietnam.

In view of the above discussion, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for diabetes mellitus.

New and Material Evidence to Reopen the Claim of Entitlement 
to 
Service Connection for Headaches

Factual Background

The veteran's service medical records are negative for 
evidence of a head injury during service.  Upon separation 
examination in August 1973, the veteran indicated a head 
injury.  However, physical examination indicated that the 
veteran's head was normal and that he was also normal 
neurologically.

Outpatient treatment records from the San Francisco VAMC 
indicate that the veteran suffered from headaches.  A 
December 1977 treatment note shows an impression of migraine, 
and the provider noted a questionable fracture at the time of 
an accident.  A series of X-rays taken in December 1977 were 
read as normal.  Nonspecific headaches were noted in February 
1978, in addition to muscle symptoms of questionable 
etiology.  

In January 1981, the veteran submitted a claim of entitlement 
to service connection for a forehead injury, and indicated 
that the injury took place in November 1972.

In a June 1981 statement, the veteran indicated that he had 
sustained a cut over his right eye in 1972, as the result of 
an automobile accident.  He noted that he suffered from 
headaches as well as dizziness.

An August 1981 letter from Whitaker Hospital indicates that 
no records pertaining to the veteran were found.  In 
September 1981, the Salem VAMC also denied having records 
pertaining to the veteran.

In December 1981, the NPRC indicated that it had no records 
concerning an accident at Castle Air Force Base in November 
1972.  In April 1982, the Merced, California Police 
Department also indicated that it had no record of the 
reported accident.

By a letter dated in April 1982, the RO notified the veteran 
that his claim had been disallowed because the claimed 
conditions were not shown by the evidence.  The veteran was 
informed that no further action could be taken until evidence 
showing incurrence and present existence of disability was 
submitted.

The veteran attempted to reopen his claim in May 1987.  He 
stated that he was in a car accident and sustained a head 
injury, and that he had residual stress and pain.  In a June 
1987 report of accidental injury, the veteran stated that the 
car in which he was a passenger was rear-ended and that he 
was thrown into the windshield and received a laceration over 
his right eye.  

In August 1987, in response to further inquiry by the RO, the 
NPRC indicated that all available medical records had already 
been sent.

In a September 1987 rating decision, the RO denied the 
veteran's claim.  It concluded that there was no evidence of 
a head injury or chronic headaches in service, or of 
continuity of treatment since discharge.

A service colleague of the veteran submitted a written 
statement in December 1989.  He indicated that the veteran 
had told him about the automobile accident.  He noted that 
the veteran was treated at Castle Air Force Base for a deep 
laceration over his right eye.  The veteran also submitted a 
statement in December 1989, describing the automobile 
accident and the injury that resulted.

In a rating decision of January 1990, the RO again denied the 
veteran's claim.  The claim was again denied in February 
1994.

The veteran most recently requested to reopen his claim in 
May 2002.  In support of his claim, he submitted records from 
San Francisco General Hospital.  A June 1978 treatment note 
indicates an impression of headaches, questionably post-
traumatic.  The veteran also complained of headaches in 
August and September 1978.  Headaches were also noted in May 
1986.

As noted above, the veteran failed to report for a VA general 
medical examination in January 2004.

At his August 2004 hearing, the veteran testified that he was 
in a car accident in November1972, while stationed at Castle 
Air Force Base.  He indicated that he sustained a laceration 
over his right eye.  He stated that he had resulting 
headaches during service.  He indicated that he received 
treatment at San Francisco General Hospital.

Analysis

Generally, a claim which has been denied in an unappealed 
rating decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 1991).  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

It should be noted that with respect to claims requiring new 
and material evidence, the VCAA states that, "[n]othing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented."  38 U.S.C.A. § 5103A(f) 
(West 2002).  Furthermore, the regulation pertaining to the 
definition of new and material has been amended.  (See 
38 C.F.R. § 3.156(a)).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U.S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

As discussed above, the evidence submitted since the RO's 
February 1994 rating decision includes the veteran's 
statements and testimony.  The veteran's statements and 
testimony are essentially duplicative of his previous 
arguments, which were before the RO in February 1994.  

The medical evidence added to the file since the February 
1994 rating decision includes duplicate records from the San 
Francisco VAMC.  Records from San Francisco General Hospital 
are new.  However, the first evidence of headaches in those 
records dates to June 1978, nearly five years after the 
veteran's service discharge.  There is no additional evidence 
pertaining to the incurrence of a head injury or headaches 
during the veteran's military service.

The Board also notes that subsequent to the veteran's request 
to reopen, the RO sought additional service records and VA 
treatment records, but that such evidence was not located.  
The evidence submitted in support of the veteran's claim to 
reopen fails to demonstrate that the veteran's claimed 
disability was incurred during service or was aggravated 
thereby.  In sum, this evidence does not offer any new, 
probative information and is merely redundant.  Accordingly, 
the Board concludes that new and material evidence has not 
been presented to reopen the claim of entitlement to service 
connection for headaches.


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.

The Board having determined that new and material evidence 
has not been received, the claim of entitlement to service 
connection for headaches is not reopened.



	                        
____________________________________________
	K. PARAKKAL 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


